Title: John Adams to Abigail Adams, 8 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 8. 1794
          
          Your Favours of Feb. 26 and Feb. (blank) arrived not till last night. They deserve my best Thanks on all accounts. They are full of Entertainment and Instruction.
          S. is as Slippery as an Eel: He is not worth quarrelling with: but certainly is not to be trusted:— His Treaty with Spain is a great

Curiosity. I am really at a loss to guess, whether it was Ignorance or Impudence. He has so much of both, and at the Same time so much Imagination and Volubility, as to make a Character quite original. As John has whipped him at the Whipping Post, with at least thirty nine lashes, well laid on, and can lash him again or set him in the Pillory whenever he deserves it, it is not worth his while to break with him in any other Way. There are no moral Feelings in him which John can ever confide in or attach himself to. Honour, Fidelity Sincerity, Friendship, Gratitude, Candour, are not, locked up in that Casket.
          We have not so forward a Spring as usual. Snow and Rain and Cold Weather. This may be favourable on Account of the Epidemic: but may produce other Complaints.— Senators talk of rising the first Monday of April, but will not before May.
          The News from Montserat, of the Capture and Condemnation of Vessells upon pretense of a violation of a Decree of the late King of France, has occasioned a more Serious Allarm than any Thing before: and if thinking Men were not more afraid of the Friendship of France than of the Enmity of England, they would indulge their Resentments more than they do.
          To make a common Cause with Such Characters, to form intimate Connections; to communicate sentiments, to participate Principles moral, religious or political with Such a sett, is worse than all the Usual Horrors of War. But I doubt whether this People will bear, another whole Year, the detention of the Posts and the depredations in their Trade.
          The new French Minister Fauchet is a very different Character from Genet. I dined with both together at the Governors on Wednesday. Fauchet is reserved cautious, discreet, hitherto. young; not more than 33.— Genet was as gay as if nothing had happened to him.
          I have not heard whether John attended the Town meeting on the 26th, I believe of Feb.— Otis came forward We are told and got applause.
          Petry, the French Consul, brought me the Regards of our old Friend The Abby Arnoux— The Abby De Chalut is dead— Arnoux lives still in the old Apartment in the Place Vendome.
          I have dined with Fauchet at the Presidents, Mr Meades, Governor Mifflins and Mr Morris’s.— The President on Monday sent me a kind Invitation to a seat in his Coach and in his Box at the Theatre. The Building is large handsome and convenient—the scænery

neat enough, and the Company of Actors, well enough. The House was crouded in every Part.
          If you see the Journals of the Senate, you will observe the Name of L among an entire new sett of Names, in Several Questions. The approaching Election of Governor as well as Senator, is suspected to give him some Anxiety. His Popularity is not represented to be so clear as it has been. He Seems hurried and worried— His Vanity more puerile— His understanding less discerning, if that is possible. In Short he is become the Pity, the Ridicule and Contempt alternately of his old Friends.— The Dupe and Bubble of his old opponents.
          From your Accounts of the situation of my honoured Parent, I must give up the Expectation of seeing her again.— While my Gratitude to you for your unwearied Attention to her Circumstances is in proportion to my Gratitude to her for her tender constant Solicitude for me from my Birth; my Prayers are incessant that she may be Supported with divine Consolations in her last Days and rewarded with the Joys of the faithful, forever.
          I am with the tenderest sentiments, forever / Yours
          
            John Adams
          
        